DETAILED ACTION

This office action is a response to the application filed on 4/9/2021. Claims 1-30 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2021/0105722; provided in Applicant’s IDS dated 8/11/2022, hereinafter Tsai) in view of Yi et al. (US 2021/0203468, hereinafter Yi).

Regarding claim 1, Tsai discloses a method for wireless communication at a user equipment (UE), comprising: establishing a first connection with at least a first cell of a first cell group; establishing a second connection with at least a second cell of a second cell group [Tsai discloses an example of UE operation for BWP switching of multiple serving cells. A power saving signal (PSS) may be configured for Pcell and SpCell in case of dual connectivity (Tsai paragraphs 0047 and 0048). The network may configure two groups of cells (Tsai paragraph 0054). Thus, one connection can be established with a first cell and a second with a second cell]; 
Switching from a first bandwidth part configuration to a second bandwidth part configuration based at least in part on a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group [Tsai discloses that a UE may perform a BWP switch on a cell (e.g. SpCell) when it receives a PSS (i.e. a trigger) (Tsai paragraphs 0050 and 0051). When UE receives the PSS on SpCell which indicates a BWP switch for a group of serving cells, it may perform a BWP switch for those cells in the group (Tsai paragraph 0054)]; and
Communicating with the second cell of the second cell group according to the second activity state and the second bandwidth part configuration [Tsai discloses that the UE may receive PSS indicating the UE to switch BWP. The UE may start perform BWP switch and may start receive PDSCH or transmit PUSCH on the new BWP on the serving cell (Tsai paragraph 0081)].
Although Tsai discloses regarding a trigger indicating BWP switch, Tsai does not expressly disclose the feature of a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group.
However, in the same or similar field of invention, Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (i.e. control signaling including a trigger) (Yi paragraphs 0454 and 0477). A device may switch to a BWP based on configuration parameters, and transition the cell group to a first power state. For example, the device may activate a dormant BWP of a second cell as an active BWP (i.e. transition from a first activity state to a second activity state corresponding to communications with the second cell group) (Yi paragraph 0457). Tsai already discloses that after BWP switch, the UE may start receive PDSCH or transmit PUSCH on the new BWP (see above, Tsai paragraph 0081). This also indicates communicating with the second cell according to the second activity state (i.e. active BWP state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai to have the features of a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group; as taught by Yi. The suggestion/motivation would have been to achieve effective UE power saving and reduce signaling overhead (Yi paragraph 0433).

Regarding claim 2, Tsai and Yi disclose the method of claim 1. Tsai and Yi further disclose regarding transitioning from the first activity state to the second activity state based at least in part on the trigger indicating that the UE is to transition from the first activity state to the second activity state, wherein communicating with the second cell of the second cell group is based at least in part on transitioning from the first activity state to the second activity state [Tsai discloses that when UE receives the PSS on SpCell which indicates a BWP switch for a group of serving cells, it may perform a BWP switch for those cells in the group (Tsai paragraph 0054). After BWP switch, the UE may start receive PDSCH or transmit PUSCH on the new BWP (see above, Tsai paragraph 0081). Yi further discloses that a device may switch to a BWP based on configuration parameters, and transition the cell group to a first power state. The device may activate a dormant BWP of a second cell as an active BWP (Yi paragraph 0457). Thus, a trigger indicates transition from first activity state to the second; and communicating with the second cell is based on transitioning from the first state to the second]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Tsai and Yi disclose the method of claim 1. Tsai and Yi further disclose regarding receiving a configuration message indicating a set of indices, each index associated with a respective bandwidth part configuration of a set of bandwidth part configurations, wherein a first index of the set of indices is associated with the first bandwidth part configuration and a second index of the set of indices is associated with the second bandwidth part configuration [Tsai discloses that the UE may switch the BWP to a specific BWP indicated by the PSS (e.g. a BWP index in PSS) (Tsai paragraphs 0052 and 0059). Yi discloses that an RRC message sent to a wireless device from a base station may include a BWP index of a first BWP and a BWP index of a second BWP (Yi paragraph 0434)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 4, Tsai and Yi disclose the method of claim 1. Tsai and Yi further disclose regarding determining an expiration of a timer at the UE, wherein the trigger indicating that the UE is to transition from the first activity state to the second activity state includes the determined expiration [Yi discloses that a base station may configure a UE with a timer. The UE may switch default BWP from an active BWP (i.e. one activity state to another) when the timer expires (Yi paragraphs 0285 and 0364)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 5, Tsai and Yi disclose the method of claim 1. Tsai and Yi further disclose regarding receiving control signaling including the trigger indicating that the UE is to transition from the first activity state to the second activity state, wherein switching from the first bandwidth part configuration to the second bandwidth part configuration is based at least in part on the received control signaling [Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (i.e. control signaling including a trigger) (Yi paragraphs 0454 and 0477). The DCI may also comprise indications for power state for the cells, and based on the indication the device may determine the cells (Yi paragraph 0456). The device may switch BWP based on configuration parameters (Yi paragraph 0457). Thus, BWP switching is based on the control signaling]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Tsai and Yi disclose the method of claim 5. Tsai and Yi further disclose wherein the received control signaling includes a second trigger that indicates that the UE is to switch from the first bandwidth part configuration to the second bandwidth part configuration [Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (i.e. control signaling including a trigger) (Yi paragraphs 0454 and 0477). The DCI may also comprise indications for power state for the cells, and based on the indication the device may determine the cells (Yi paragraph 0456). The device may switch BWP based on configuration parameters (Yi paragraph 0457). Thus, the DCI includes a second trigger (indications for power state for the cells/configuration parameters)]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 7, Tsai and Yi disclose the method of claim 5. Tsai and Yi further disclose regarding receiving second control signaling including a second trigger indicating that the UE is to switch from the first bandwidth part configuration to the second bandwidth part configuration, wherein switching from the first bandwidth part configuration to the second bandwidth part configuration is based at least in part on the received second control signaling [Yi discloses that a wireless device may receive one or more radio resource control messages comprising configuration parameters of a cell (i.e. second control signaling including a second trigger), which indicate BWP configurations. The wireless device may switch the BWP accordingly (Yi paragraphs 0460-0461)]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 8, Tsai and Yi disclose the method of claim 5. Tsai and Yi further disclose wherein the received control signaling is received via a cell of the first cell group [Yi discloses that the wireless device may monitor for the DCI on the PCell (i.e. first cell group) (Yi paragraphs 0454 and 0458)]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 9, Tsai and Yi disclose the method of claim 5. Tsai and Yi further disclose wherein the received control signaling is received in a physical downlink control channel transmission, a medium access control control element, a downlink control information message, or any combination thereof [Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (downlink control information) (Yi paragraphs 0454 and 0477)]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 10, Tsai and Yi disclose the method of claim 1. Tsai and Yi further disclose regarding performing one or more network synchronization operations, wherein communicating with the second cell of the second cell group is based at least in part on the performed one or more network synchronization operations [Yi discloses that a base station may configure dormant BWP with  measurement reference signals. The device may reduce power consumption for the measurements based on the dormant BWP activation, and may reduce latency for synchronizing with the base station in response to switching to a normal state for the cell (Yi paragraph 0445)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 11, Tsai and Yi disclose the method of claim 1. Tsai and Yi further disclose wherein a first bandwidth part associated with the first bandwidth part configuration at least partially overlaps with a second bandwidth part associated with the second bandwidth part configuration [Tsai discloses that the BWP switch may be performed between BWPs in partially overlapping channel bandwidths (Tsai paragraph 0157)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 12, Tsai and Yi disclose the method of claim 1. Tsai and Yi further disclose wherein: the first bandwidth part configuration includes a first uplink bandwidth part, a first downlink bandwidth part, or both; and the second bandwidth part configuration includes a second uplink bandwidth part, a second downlink bandwidth part, or both [The UE may be configured with UL BWP(s) and DL BWP(s) (Tsai paragraphs 0035-0036, 0081). Yi also discloses that UL and/or DL BWPs may be configured (Yi paragraph 0391)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 13, Tsai and Yi disclose the method of claim 1. Tsai and Yi further disclose wherein each of the first activity state and the second activity state includes a dormancy state, a deactivated state, or an active state [Yi discloses that a device may switch to a BWP based on configuration parameters, and transition the cell group to a first power state. For example, the device may activate a dormant BWP of a second cell as an active BWP; indicating the activity states include a dormancy state and an active state (Yi paragraph 0457)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 14, Tsai and Yi disclose the method of claim 13. Tsai and Yi further disclose wherein a mode associated with the dormancy state or the deactivated state includes radio resource management, radio link monitoring, one or more Layer 1 measurements, one or more Layer 1 reports, one or more beam failure detection measurements, one or more sounding procedures, uplink control signaling, downlink control signaling, downlink data signaling, or any combination thereof [Yi discloses that the device may perform measurements and related procedure (e.g. reporting, recovery) such as L-1 RSRP, RLM (radio link monitoring), beam recovery, etc. for a dormant cell]. In addition, the same motivation is used as the rejection of claim 13. 

Regarding claim 15, Tsai and Yi disclose the method of claim 1. Tsai and Yi further disclose wherein the first cell group includes a master cell group and the second cell group includes a secondary cell group [Tsai discloses that a power saving signal (PSS) may be configured for Pcell and SpCell in case of dual connectivity (Tsai paragraphs 0047 and 0048). Cells could be MCG and SCG (Tsai paragraph 0031). Yi discloses that for multi-connectivity, the cells may comprise MCG and SCGs (Yi paragraph 0307)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 16, Tsai discloses a method for wireless communication at a base station, comprising: establishing a first connection with a user equipment (UE) via at least a first cell of a first cell group; establishing a second connection with the UE via at least a second cell of a second cell group [Tsai discloses an example of UE operation for BWP switching of multiple serving cells. A power saving signal (PSS) may be configured for Pcell and SpCell in case of dual connectivity (Tsai paragraphs 0047 and 0048). The network may configure two groups of cells (Tsai paragraph 0054). Thus, one connection can be established with a first cell and a second with a second cell]; 
Determining that the UE has switched from a first bandwidth part configuration to a second bandwidth part configuration based at least in part on a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group [Tsai discloses that a UE may perform a BWP switch on a cell (e.g. SpCell) when it receives a PSS (i.e. a trigger) (Tsai paragraphs 0050 and 0051). When UE receives the PSS on SpCell which indicates a BWP switch for a group of serving cells, it may perform a BWP switch for those cells in the group (Tsai paragraph 0054)]; and 
Communicating with the UE via the second cell of the second cell group according to the second activity state and the second bandwidth part configuration [Tsai discloses that the UE may receive PSS indicating the UE to switch BWP. The UE may start perform BWP switch and may start receive PDSCH or transmit PUSCH on the new BWP on the serving cell (Tsai paragraph 0081)]. 
Although Tsai discloses regarding a trigger indicating BWP switch, Tsai does not expressly disclose the feature of a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group.
However, in the same or similar field of invention, Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (i.e. control signaling including a trigger) (Yi paragraphs 0454 and 0477). A device may switch to a BWP based on configuration parameters, and transition the cell group to a first power state. For example, the device may activate a dormant BWP of a second cell as an active BWP (i.e. transition from a first activity state to a second activity state corresponding to communications with the second cell group) (Yi paragraph 0457). Tsai already discloses that after BWP switch, the UE may start receive PDSCH or transmit PUSCH on the new BWP (see above, Tsai paragraph 0081). This also indicates communicating with the second cell according to the second activity state (i.e. active BWP state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai to have the features of a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group; as taught by Yi. The suggestion/motivation would have been to achieve effective UE power saving and reduce signaling overhead (Yi paragraph 0433).

Regarding claim 17, Tsai and Yi disclose the method of claim 16. Tsai and Yi further disclose regarding transmitting, to the UE, a configuration message indicating a set of indices, each index associated with a respective bandwidth part configuration of a set of bandwidth part configurations, wherein a first index of the set of indices is associated with the first bandwidth part configuration and a second index of the set of indices is associated with the second bandwidth part configuration [Tsai discloses that the UE may switch the BWP to a specific BWP indicated by the PSS (e.g. a BWP index in PSS) (Tsai paragraphs 0052 and 0059). Yi discloses that an RRC message sent to a wireless device from a base station may include a BWP index of a first BWP and a BWP index of a second BWP (Yi paragraph 0434)]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 18, Tsai and Yi disclose the method of claim 16. Tsai and Yi further disclose regarding determining an expiration of a timer at the UE, wherein the trigger indicating that the UE is to transition from the first activity state to the second activity state includes the determined expiration [Yi discloses that a base station may configure a UE with a timer. The UE may switch default BWP from an active BWP (i.e. one activity state to another) when the timer expires (Yi paragraphs 0285 and 0364)]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 19, Tsai and Yi disclose the method of claim 16. Tsai and Yi further disclose regarding transmitting, to the UE, control signaling including the trigger indicating that the UE is to transition from the first activity state to the second activity state, wherein determining that the UE has switched from the first bandwidth part configuration to the second bandwidth part configuration is based at least in part on the transmitted control 6 signaling [Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (i.e. control signaling including a trigger) (Yi paragraphs 0454 and 0477). The DCI may also comprise indications for power state for the cells, and based on the indication the device may determine the cells (Yi paragraph 0456). The device may switch BWP based on configuration parameters (Yi paragraph 0457). Thus, BWP switching is based on the control signaling]. In addition, the same motivation is used as the rejection of claim 16. 

Regarding claim 20, Tsai and Yi disclose the method of claim 19. Tsai and Yi further disclose
wherein the transmitted control signaling includes a second trigger that indicates that the UE is to switch from the first bandwidth part configuration to the second bandwidth part configuration [Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (i.e. control signaling including a trigger) (Yi paragraphs 0454 and 0477). The DCI may also comprise indications for power state for the cells, and based on the indication the device may determine the cells (Yi paragraph 0456). The device may switch BWP based on configuration parameters (Yi paragraph 0457). Thus, the DCI includes a second trigger (indications for power state for the cells/configuration parameters)]. In addition, the same motivation is used as the rejection of claim 19.

Regarding claim 21, Tsai and Yi disclose the method of claim 19. Tsai and Yi further disclose regarding transmitting, to the UE, second control signaling including a second trigger indicating that the UE is to switch from the first bandwidth part configuration to the second bandwidth part configuration, determining that the UE has switched from the first bandwidth part configuration to the second bandwidth part configuration is based at least in part on the received second control signaling [Yi discloses that a wireless device may receive one or more radio resource control messages comprising configuration parameters of a cell (i.e. second control signaling including a second trigger), which indicate BWP configurations. The wireless device may switch the BWP accordingly (Yi paragraphs 0460-0461)]. In addition, the same motivation is used as the rejection of claim 19.

Regarding claim 22, Tsai and Yi disclose the method of claim 19. Tsai and Yi further disclose wherein the transmitted control signaling is transmitted via a cell of the first cell group [Yi discloses that the wireless device may monitor for the DCI on the PCell (i.e. first cell group) (Yi paragraphs 0454 and 0458)]. In addition, the same motivation is used as the rejection of claim 19. 

Regarding claim 23, Tsai and Yi disclose the method of claim 19. Tsai and Yi further disclose wherein the transmitted control signaling is transmitted in a physical downlink control channel transmission, a medium access control control element, a downlink control information message, or any combination thereof [Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (downlink control information) (Yi paragraphs 0454 and 0477)]. In addition, the same motivation is used as the rejection of claim 19.

Regarding claim 24, Tsai and Yi disclose the method of claim 19. Tsai and Yi further disclose wherein a first bandwidth part associated with the first bandwidth part configuration at least partially overlaps with a second bandwidth part associated with the second bandwidth part configuration [Tsai discloses that the BWP switch may be performed between BWPs in partially overlapping channel bandwidths (Tsai paragraph 0157)]. In addition, the same motivation is used as the rejection of claim 19.

Regarding claim 25, Tsai and Yi disclose the method of claim 19. Tsai and Yi further disclose wherein: the first bandwidth part configuration includes a first uplink bandwidth part, a first downlink bandwidth part, or both; and the second bandwidth part configuration includes a second uplink bandwidth part, a second downlink bandwidth part, or both [The UE may be configured with UL BWP(s) and DL BWP(s) (Tsai paragraphs 0035-0036, 0081). Yi also discloses that UL and/or DL BWPs may be configured (Yi paragraph 0391)]. In addition, the same motivation is used as the rejection of claim 19. 

Regarding claim 26, Tsai and Yi disclose the method of claim 19. Tsai and Yi further disclose wherein each of the first activity state and the second activity state includes a dormancy state, a deactivated state, or an active state [Yi discloses that a device may switch to a BWP based on configuration parameters, and transition the cell group to a first power state. For example, the device may activate a dormant BWP of a second cell as an active BWP; indicating the activity states include a dormancy state and an active state (Yi paragraph 0457)]. In addition, the same motivation is used as the rejection of claim 19. 

Regarding claim 27, Tsai and Yi disclose the method of claim 19. Tsai and Yi further disclose wherein a mode associated with the dormancy state or the deactivated state includes radio resource management, radio link monitoring, one or more Layer 1 measurements, one or more Layer 1 reports, one or more beam failure detection measurements, one or more sounding procedures, uplink control signaling, downlink control signaling, downlink data signaling, or any combination thereof [Yi discloses that the device may perform measurements and related procedure (e.g. reporting, recovery) such as L-1 RSRP, RLM (radio link monitoring), beam recovery, etc. for a dormant cell]. In addition, the same motivation is used as the rejection of claim 19. 

Regarding claim 28, Tsai and Yi disclose the method of claim 19. Tsai and Yi further disclose wherein the first cell group includes a master cell group and the second cell group includes a secondary cell group [Tsai discloses that a power saving signal (PSS) may be configured for Pcell and SpCell in case of dual connectivity (Tsai paragraphs 0047 and 0048). Cells could be MCG and SCG (Tsai paragraph 0031). Yi discloses that for multi-connectivity, the cells may comprise MCG and SCGs (Yi paragraph 0307)]. In addition, the same motivation is used as the rejection of claim 19.

Regarding claim 29, Tsai discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to [Tsai Figure 9 discloses a block diagram of a node for wireless communication which includes a processor, memory, transceiver, etc. (Tsai Figure 9, paragraphs 0209-0214)]: 
Establish a first connection with at least a first cell of a first cell group; establish a second connection with at least a second cell of a second cell group [Tsai discloses an example of UE operation for BWP switching of multiple serving cells. A power saving signal (PSS) may be configured for Pcell and SpCell in case of dual connectivity (Tsai paragraphs 0047 and 0048). The network may configure two groups of cells (Tsai paragraph 0054). Thus, one connection can be established with a first cell and a second with a second cell]; 
Switch from a first bandwidth part configuration to a second bandwidth part configuration based at least in part on a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group [Tsai discloses that a UE may perform a BWP switch on a cell (e.g. SpCell) when it receives a PSS (i.e. a trigger) (Tsai paragraphs 0050 and 0051). When UE receives the PSS on SpCell which indicates a BWP switch for a group of serving cells, it may perform a BWP switch for those cells in the group (Tsai paragraph 0054)]; and 
Communicate with the second cell of the second cell group according to the second activity state and the second bandwidth part configuration [Tsai discloses that the UE may receive PSS indicating the UE to switch BWP. The UE may start perform BWP switch and may start receive PDSCH or transmit PUSCH on the new BWP on the serving cell (Tsai paragraph 0081)].
Although Tsai discloses regarding a trigger indicating BWP switch, Tsai does not expressly disclose the feature of a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group.
However, in the same or similar field of invention, Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (i.e. control signaling including a trigger) (Yi paragraphs 0454 and 0477). A device may switch to a BWP based on configuration parameters, and transition the cell group to a first power state. For example, the device may activate a dormant BWP of a second cell as an active BWP (i.e. transition from a first activity state to a second activity state corresponding to communications with the second cell group) (Yi paragraph 0457). Tsai already discloses that after BWP switch, the UE may start receive PDSCH or transmit PUSCH on the new BWP (see above, Tsai paragraph 0081). This also indicates communicating with the second cell according to the second activity state (i.e. active BWP state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai to have the features of a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group; as taught by Yi. The suggestion/motivation would have been to achieve effective UE power saving and reduce signaling overhead (Yi paragraph 0433).

Regarding claim 30, Tsai discloses an apparatus for wireless communication at a base station, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to [Tsai discloses that a radio communication network includes a base station (Tsai paragraphs 0027-0032). A processor and memory are implicit in a base station apparatus]: 
Establish a first connection with a user equipment (UE) via at least a first cell of a first cell group; establish a second connection with the UE via at least a second cell of a second cell group [Tsai discloses an example of UE operation for BWP switching of multiple serving cells. A power saving signal (PSS) may be configured for Pcell and SpCell in case of dual connectivity (Tsai paragraphs 0047 and 0048). The network may configure two groups of cells (Tsai paragraph 0054). Thus, one connection can be established with a first cell and a second with a second cell];  
Determine that the UE has switched from a first bandwidth part configuration to a second bandwidth part configuration based at least in part on a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group [Tsai discloses that a UE may perform a BWP switch on a cell (e.g. SpCell) when it receives a PSS (i.e. a trigger) (Tsai paragraphs 0050 and 0051). When UE receives the PSS on SpCell which indicates a BWP switch for a group of serving cells, it may perform a BWP switch for those cells in the group (Tsai paragraph 0054)]; and 
Communicate with the UE via the second cell of the second cell group according to the second activity state and the second bandwidth part configuration [Tsai discloses that the UE may receive PSS indicating the UE to switch BWP. The UE may start perform BWP switch and may start receive PDSCH or transmit PUSCH on the new BWP on the serving cell (Tsai paragraph 0081)].
Although Tsai discloses regarding a trigger indicating BWP switch, Tsai does not expressly disclose the feature of a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group.
However, in the same or similar field of invention, Yi discloses that a wireless device may transition from first to second power state when receiving a DCI (i.e. control signaling including a trigger) (Yi paragraphs 0454 and 0477). A device may switch to a BWP based on configuration parameters, and transition the cell group to a first power state. For example, the device may activate a dormant BWP of a second cell as an active BWP (i.e. transition from a first activity state to a second activity state corresponding to communications with the second cell group) (Yi paragraph 0457). Tsai already discloses that after BWP switch, the UE may start receive PDSCH or transmit PUSCH on the new BWP (see above, Tsai paragraph 0081). This also indicates communicating with the second cell according to the second activity state (i.e. active BWP state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai to have the features of a trigger indicating that the UE is to transition from a first activity state to a second activity state, the first activity state and the second activity state corresponding to communications with the second cell group; as taught by Yi. The suggestion/motivation would have been to achieve effective UE power saving and reduce signaling overhead (Yi paragraph 0433).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414